         Case 2:17-cv-02852-JLS Document 27 Filed 03/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CLIFFORD DANIELS                             : CIVIL ACTION
                                             :
              v.                             : NO. 17-cv-2852
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security              :


                                         ORDER

             AND NOW this 1st day of March, 2021, upon consideration of the parties’
submissions, and after careful and independent review of the Report and
Recommendation of United States Magistrate Judge Richard A. Lloret, and the
Plaintiff’s Objections thereto, it is ORDERED that:
   1. Plaintiff’s Objections [Doc. 23] are OVERRULED;
   2. The Report and Recommendation [Doc. 22] is APPROVED and ADOPTED;
   3. Petitioner’s Request for Review (Doc. Nos. 3, 14) is DENIED and the final order
      of the Commissioner of Social Security is AFFIRMED;
   4. JUDGMENT IS ENTERED in favor of the Defendant, Commissioner of Social
      Security, and against the Plaintiff;
   5. The Clerk shall mark this case CLOSED for all purposes including statistics.


                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
